FILE COPY




                               CAUSE NO. 12-14-00220-CV
                              IN THE COURT OF APPEALS
                    TWELFTH COURT OF APPEALS DISTRICT
                                       TYLER, TEXAS


EAST TEXAS MEDICAL                              }     APPEALED FROM 115TH
CENTER GILMER,
APPELLANT

V.                                              }     DISTRICT COURT IN AND FOR

BIRDER PORTER,                                  }     UPSHUR COUNTY, TEXAS
APPELLEE

                                     PER CURIAM ORDER
       The Court, having reviewed Appellant’s Brief and Appellee’s Brief, is of the opinion that
further briefing is necessary on the issue presented by the parties.
       IT IS THEREFORE ORDERED that East Texas Medical Center Gilmer, on or before
thirty (30) days from the date of this Order, shall submit additional briefing to the Court on
whether Birder Porter’s claim is a “health care liability claim” in light of Ross v. St. Luke’s
Episcopal Hosp., No. 13-0439, 2015 WL 2009744 (Tex. May 1, 2015) and its progeny.
       IT IS ALSO ORDERED that Birder Porter, on or before thirty (30) days after the date
further briefing is filed in this Court by East Texas Medical Center Gilmer, shall respond to such
further briefing.
       IT IS FURTHER ORDERED that East Texas Medical Center Gilmer, if it deems
necessary, on or before fifteen (15) days after the response of Birder Porter is filed in this Court,
may reply to such response.
       IT IS FINALLY ORDERED that this appeal is hereby removed from this Court’s
submission docket as well as its administrative docket until further of this Court or the filing of
Appellant’s Brief, whichever is the earlier date.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
                                                                    FILE COPY


      GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the 6th
day of August 2015, A.D.
                                        CATHY S. LUSK, CLERK
                                        12TH COURT OF APPEALS

                                        By: ________________________________
                                        Katrina McClenny, Chief Deputy Clerk